IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                    Fifth Circuit
                             _____________________                        FILED
                                                                     November 12, 2018
                                No. 17-20364
                                                                       Lyle W. Cayce
                            _____________________                           Clerk


 PATRICK J. COLLINS; MARCUS J. LIOTTA; WILLIAM M HITCHCOCK,

                                                           Plaintiffs− Appellants
 v.

 STEVEN T. MNUCHIN, SECRETARY, U.S. DEPARTMENT OF
 TREASURY; DEPARTMENT OF THE TREASURY; FEDERAL HOUSING
 FINANCE AGENCY; MELVIN L. WATT,

                                                           Defendants − Appellees

                          __________________________

              Appeal from the United States District Court for the
                         Southern District of Texas
                         __________________________

                ON PETITIONS FOR REHEARING EN BANC

               (Opinion July 16, 2018, 5 Cir., 2018, 896 F.3d 640)

Before STEWART, Chief Judge, JONES, SMITH, DENNIS, OWEN, ELROD,
SOUTHWICK, HAYNES, GRAVES, HIGGINSON, COSTA, WILLETT, HO,
DUNCAN, ENGELHARDT, and OLDHAM, Circuit Judges.

BY THE COURT:

      A member of the court having requested a poll on the petitions for
rehearing en banc, and a majority of the circuit judges in regular active
service and not disqualified having voted in favor,

      IT IS ORDERED that this cause shall be reheard by the court en banc
with oral argument on a date hereafter to be fixed. The Clerk will specify a
briefing schedule for the filing of supplemental briefs.